Citation Nr: 1742216	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  12-21 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from August 1970 to February 1972, to include service in the Republic of Vietnam from January 1971 to November 1971.  He was awarded the Combat Infantryman's Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho in which the RO denied the request to reopen claims of entitlement to service connection for bilateral hearing loss and tinnitus.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2017.  A transcript of that hearing has been associated with the record. 

At the June 2017 hearing, the Veteran and his representative argued that the submission of new and material evidence to reopen his service-connection claims for hearing loss and tinnitus should not be required in this case, as the Veteran perfected his appeal as to these issues in February 2008.  The Board has reviewed the record and observes that the RO denied the Veteran's service-connection claims for hearing loss, tinnitus and posttraumatic stress disorder (PTSD) in a June 2007 rating decision.  The Veteran filed a timely notice of disagreement as to these three issues, and the RO issued a Statement of the Case (SOC) addressing all three issues on January 2, 2008.  The Veteran filed two documents that were received by VA on the same day, February 22, 2008.  One was a VA Form 9, perfecting an appeal for the Veteran's PTSD claim.  The claim has since been resolved.  The other was a Statement in Support of Claim, wherein the Veteran specifically expressed disagreement with the RO's January 2, 2008 decision, and listed all three issues decided in the January 2, 2008 SOC.  Although the Veteran appeared to limit his appeal to PTSD on his VA Form 9, the Board accepts the Veteran's February 22, 2008 statement, articulating disagreement with the prior SOC, in lieu of a VA Form 9, perfecting an appeal for the Veteran's hearing loss and tinnitus claims.  As such, the Veteran's original claim for service connection for both issues remains on appeal, and there is no threshold requirement that new and material evidence be received to reopen the claim.  The issues will be discussed on the merits below.

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's tinnitus is related to in-service noise exposure. 


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection - Tinnitus 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

For chronic diseases listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  Sensorineural hearing loss and tinnitus are both considered to be organic diseases of the nervous system.  See Fountain v. McDonald, Vet. App. 13-0540 (February 9, 2015).  

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids the Veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Although a June 2007 provides a diagnosis of tinnitus, the onset of the Veteran's tinnitus is difficult to pinpoint based on the record.  The Board recognizes that the Veteran served in combat and based on his military occupational specialty (MOS) as a combat infantryman and the award of the Combat Infantryman Badge, the Board accepts as true that he was exposed to loud noise in service.  At the June 2017 Board hearing, the Veteran testified that he was exposed to frequent explosions.  After one particular explosion, he recalled that he could not respond to the medic because he could not hear him.  Over the course of a few days, his hearing got better and the ringing in his ears diminished, but never went away.  The Veteran contends that tinnitus has continued throughout service to the present. 

Since these events are consistent with the circumstances of combat service in Vietnam, the Board shall accept the Veteran's account of the in-service injury.  Furthermore, although the Veteran is not a medical expert, tinnitus is a disorder that is capable of lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Resolving all reasonable doubt in the Veteran's favor, his currently diagnosed tinnitus is a chronic disease that first manifested in service and has had continuous symptomatology from service to the present.  As a result, entitlement to service connection for tinnitus is granted. 


ORDER

Service connection for tinnitus is granted. 


REMAND

The Veteran has been administered two hearing tests during the course of the appeal.  A bilateral hearing loss disability has been shown for VA purposes based on Maryland CNC testing in June 2007 [88 percent for both ears].  A more recent June 2017 VA examination, also shows hearing loss for VA purposes in the left ear based on sensorineural testing [40db at 4000Hz]. The Maryland CNC test was not used, but rather the CIDW-22.   

The only medical opinion of record addressing the origin of the Veteran's hearing loss disability is that of the June 2007 VA examiner, who opined against the claim.  However, the examiner indicated that puretone tests were not included with the Veteran's service treatment records.  Upon review, the record does in fact contain the Veteran's 1970 examination upon entrance and a 1972 separation examination, both of which include puretone testing results.  Given that the results show a downward shift in hearing acuity [from 0s listed at all measured frequencies in 1970 to 15s listed at all measured frequencies in 1972], and that the Veteran is a combat veteran with exposure to loud explosions during combat service, the Board believes a medical opinion should be obtained addressing whether the evidence demonstrates in-service onset of the Veteran's hearing loss disability, or whether the Veteran's current disability is otherwise related to the Veteran's period of service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from a VA audiologist addressing the history of the Veteran's hearing loss disability.   The entire claims file, to include a complete copy of the REMAND and copies of all evidence relevant to the examiner's review  must be made available to the physician designated to examine the Veteran.

Upon review of the Veteran's medical history, the examiner should discuss whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss disability had its onset in, or is otherwise related to his period of active duty service, to specifically include his exposure to loud noises during combat operations.  The examiner should specifically discuss the threshold shift noted upon puretone audiometric testing noted on his entrance and separation examinations, and discuss the significance of this shift, if any.  If the question noted above cannot be answered without an in-person evaluation of the Veteran's hearing acuity, such should be scheduled. 

All opinions should be accompanied by a supporting    clinical rationale.  If normal hearing tests, or silence in the record bears on the examiners final conclusions, an explanation of the clinical significance of the normal hearing tests or silence in the record should be provided.

2.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


